Citation Nr: 1747309	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2016.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 16, 2014.  

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970, including service in the Republic of Vietnam from September 1969 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, February 2011, February 2014, and June 2015 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in August 2016 when they were remanded for additional development.  During the pendency of this appeal, an October 2016 rating decision awarded a 100 percent rating for the Veteran's PTSD, effective September 28, 2016.  The claim has been characterized accordingly.  

In addition, the Board notes that the Veteran has been awarded service connection for prostate cancer, rated 100 percent disabling, effective December 16, 2014.  Accordingly, the matter of entitlement to TDIU has been recharacterized as entitlement to such benefit prior to December 16, 2014, at which point the Veteran has established a 100 percent schedular rating and entitlement to TDIU is moot.  See also June 2016 rating decision (finding the Veteran's prostate cancer is expected to be ongoing indefinitely, and no routine future VA examinations would be required).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC are to be accorded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Inasmuch as this decision grants a staged initial increased rating of 70 percent for PTSD, the Board has included the issue of entitlement to SMC as part of the appeal, as reflected on the title page.  

The issue of entitlement to TDIU prior to December 16, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's back disorder is not related to and did not have its onset in service.  

2.  The Veteran's erectile dysfunction is manifested by difficulty in achieving erections, but without any deformity.  

3.  From June 2, 2010 through May 12, 2015, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

4.  From May 13, 2015 through March 11, 2016, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

5.  Since March 12, 2016, the Veteran's PTSD has been productive of total occupational and social impairment.  

6.  Separate from his prostate cancer, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.  



CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2016).  

3.  The criteria for an initial rating in excess of 50 percent for PTSD from June 2, 2010 through May 12, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met from May 13, 2015 through March 11, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).  

5.  The criteria for an initial rating of 100 percent for PTSD are met since March 12, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).  

6.  The criteria for special monthly compensation at the housebound rate, effective May 13, 2015, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim - Back Disorder

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a back disorder related to his service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records show that in May and December 1968, he complained of low back pain.  In July 1969, he reported he fell and injured his back; the impression was muscle sprain after noting lumbar lordosis.  The evidence also includes a September 1969 report wherein the Veteran reported he fell in a ditch; he received treatment for an abrasion to the left knee with stiffness.  On April 1970 service separation examination, the Veteran's spine was normal on clinical evaluation and he denied back trouble of any kind.  

Post-service treatment records include December 1997 x-rays of the lumbosacral spine that were unremarkable.  January 1998 x-rays of the lumbosacral spine were found to be within normal limits.  April 1998 MRI of the lumbar spine revealed bilateral facet degenerative joint disease at L3 to L4 without significant neural foramen or lateral recess stenosis, more severe facet joint degenerative joint disease at L4 to L5, and mild degenerative disc disease at L4 to L5.  

The instant claim for service connection for a back disorder was filed in November 2008.  

On December 2010 VA spine examination, it was noted the Veteran complained of low back pain in service in May 1968, December 1968, as well as July 1969.  The examiner further indicated that there were no complaints of back pain until 1997, almost 30 years after separating from service, when he had normal x-rays of the lumbar spine.  The examiner further found that there was no documentation of a chronic condition related to his back in service as they were three acute, unrelated, individual episodes, with no additional treatment until the 1990s.  Therefore, it was opined that the Veteran's current back condition was less likely than not related to his active duty service, and more likely than not probably related to age.  

At a June 2011 Decision Review Officer hearing, the Veteran testified that he fell in a ditch during rocket fire while in Vietnam and woke up the next morning with back pain and was taken to the hospital and treated for back pain.  He further stated he was given a back brace and some pills and sent back to his unit.  The Veteran stated he went back for treatment several times thereafter for back pain.  He related he sought VA treatment immediately after his separation from service.  The Veteran's wife testified that she worked with the Veteran at the same job after his separation from service, and at that time, he could not do his job because of back pain.  

In an October 2011 VA letter, L.L., PA-C, opined that the Veteran's history of chronic lumbosacral back pain was more likely than not related to his prior military duty injury which occurred while serving in Vietnam, and continues to be bothersome to present.  

On November 2012 VA back conditions examination, it was noted that the Veteran had several episodes of back pain during active duty, but that each episode was acute, and there was no mention of chronic back problems in the military medical records.  The examiner also noted that there was no mention of any musculoskeletal problem by the Veteran himself or the examiner on the separation physical examination.  The examiner opined that the Veteran's post-service thoracolumbar condition did not have its inception in service, on the basis that the separation examination did not list any musculoskeletal complaints by either the Veteran or the examiner, each of the entries in the military medical record on active duty were isolated acute incidents, and there was no documentation of any sequelae due to the incidents in service.  In conclusion, the examiner opined that the Veteran's current back condition was due to the aging process and not due to any episodes of back pain while he was on active duty.  

At a September 2013 Decision Review Officer hearing, the Veteran again testified that he injured his back jumping into a ditch during rocket fire in Vietnam.  He also again testified that he started receiving treatment for his back in 1970 shortly after his separation from service.  The Veteran stated that his symptoms have been consistent since the injury during service, including pain and difficulty with movement and stiffness.  

On September 2016 VA examination, the Veteran reported he injured his back after falling in a ditch.  The examiner noted that that the service treatment records show the Veteran fell in a ditch in September 1969, and a complaint of a left knee abrasion, but did not injure his back.  It was noted that there were isolated low back pain complaints during service but no evidence of a chronic back condition.  Separation examination in April 1970 was silent for a back complaint, and there is no documentation of back complaints until around 1998, almost 30 years after service.  On this basis, the examiner opined it was less likely as not that the Veteran's current back condition was caused by or related to his active service.  

As noted above, while the Veteran's service treatment records do show complaints and treatment for back pain in May and December 1968, as well as in July 1969, on April 1970 separation report of medical examination, the spine was normal on clinical evaluation, and he denied having or having had recurrent back pain.  Furthermore, there is no evidence of back arthritis (or any disability) in the first post-service year.  Hence, there is no basis to award service connection on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
To the extent the Veteran has stated that he received treatment for his back during service from falling in a ditch, his service treatment records do not support his statements.  He has complained, and the service treatment records show, that he fell in a ditch and suffered injuries.  However, while the Veteran has repeatedly stated he injured his back as a result of that fall, service treatment records show only treatment for the left knee.  The Board finds the evidence contemporaneous with the Veteran's active duty service to be more probative than the Veteran's statements more than 30 years after his separation from service.  

To the extent the Veteran has reported that he has experienced recurrent back symptoms since service, and that he received treatment for such symptoms shortly after his separation from service, the Board finds such to be not credible as the Veteran denied having or having had back pain on his April 1970 separation examination.  In addition, the Ralph H. Johnson Medical Center responded in October 2011 that a search for medical records showed treatment in the Columbia facility in 1973, but for dental procedures, and nothing from 1970 to 1975.  Hence, his statements as to receiving treatment for his back pain shortly after separation from service are not supported by the evidence of record.  

To the extent the Veteran's spouse has testified that she witnessed the Veteran suffer from back pain shortly after service, even assuming that she is credible for the purpose of this decision, the matter of a nexus between the Veteran's active service and his current back disorder is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran's spouse may be competent to provide an opinion such as witnessing the Veteran experiencing back pain, whether he had an underlying back disorder in the past, and whether such back pain at that period is related to his current back disorder, are questions beyond lay observation, and which she is not shown to have the medical expertise to provide an opinion.  Therefore, the Board finds the statements by the Veteran's spouse to be of limited probative value.  

There are conflicting medical opinions of record as to the etiology of the Veteran's back disorder.  In support of his claim is the October 2011 L.L., PA-C letter noted above.  The Board finds the opinions provided therein are not entitled to any weight as the opinion was conclusory in nature, without supporting rationale or reference to any supporting facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Reonal v. Brown, 5 Vet. App. 458 (1993).  

In contrast, VA examinations in December 2010, November 2012, and September 2016, all provided opinions against the Veteran's claim for entitlement to service connection for a back disorder.  The December 2010 and November 2012 VA examiners opined that the Veteran's current back disorder was less likely as not related to service, and more likely as not related to the aging process.  And the September 2016 VA examiner opined that the Veteran's current back disorder was less likely as not caused by or related to his active service.  All of the opinions provided were by medical experts competent to provide the given opinions.  In addition, the opinions were clearly given after a review of the evidence of record, and the opinions were provided with supporting rationale.  The Board finds these examinations, and the opinions therein, cumulatively, to be the most probative evidence of record, and persuasive in this appeal.  As there is no remaining evidence in support of the Veteran's claim, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Erectile Dysfunction

The Veteran contends that he is entitled to an initial 20 percent rating for his erectile dysfunction.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

When a condition is not listed in the Rating Schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's service-connected erectile dysfunction may be rated by analogy to penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code, and the Veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7522 provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

After review of the evidence of record, it is clear the Veteran suffers from erectile dysfunction, and that various treatments have not worked to alleviate his disability.  See, e.g., October 2014 VA treatment record (noting the Veteran has been taking Viagra in last one to two years, and both Viagra and a prescribed Vacuum Erection Device (VED) did not show any improvements in erections).  However, the evidence at no time shows that the Veteran has a penis deformity.  See December 2014, January 2015 VA examination reports.  

The medical evidence does not show any penile deformity.  Although there is evidence of the Veteran being unable to achieve and/or maintain erections, even with the usage of medication, there is essentially no evidence of any testicular or penile deformities.  Absent evidence of penile deformity, even though there is erectile dysfunction, an initial compensable rating is not warranted under Diagnostic Code 7522.  As the requirements for a compensable rating under Diagnostic Code 7522 are not met, an initial noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

As the preponderance of the evidence is against an initial compensable rating for erectile dysfunction, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD prior to September 28, 2016 (at which date he has been awarded the maximum 100 percent schedular rating).  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  

The Veteran's PTSD is currently rated 50 percent disabling, effective from June 2, 2010.  After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's PTSD warrants a rating in excess of 50 percent for the period from June 2, 2010 through May 12, 2015.  

For the period from June 2, 2010 through May 12, 2015, the evidence does not show occupational and social impairment with deficiencies in most areas.  During this period, there is no evidence of suicidal ideation.  See, e.g., January 2013 VA PTSD examination.  In addition, there is no evidence of obsessional rituals which interfere with routine activities.  The Veteran's speech at no time was found to be intermittently illogical, obscure, or irrelevant.  Id.  In addition, there is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  In this regard, while VA treatment records and supporting lay statements show the Veteran suffered from depression and anxiety, there is no evidence that such depression and anxiety was constant enough to be characterized as near-continuous, or that it affected his ability to function independently, appropriately, and effectively.  Id.  Finally, the evidence does not reflect an inability to establish and maintain effective relationships.  While the evidence does show difficulty establishing and maintaining effective relationships, it is not of such severity as to be consistent with an inability to establish and maintain effective relationships.  In this regard, the Board notes that the Veteran went through marriage counseling with his wife, had consistent contact with some of his children (albeit estranged from others), had contact with his two brothers, but had no friends.  See, e.g., October 2011 VA examination; January 2013 VA examination.  As a whole, the evidence is not consistent with an inability to establish and maintain effective relationships.  

The Board acknowledges that the evidence for the period from June 2, 2010 through May 12, 2015 does reflect impaired impulse control, and difficulty adapting to stressful circumstances.  See, e.g., January 2013 VA examination (noting the Veteran left employment in April 2012 due to the stress of being around people in the building he worked in).  However, such symptoms, even with his other symptoms during the period from June 2, 2010 through May 12, 2015, the preponderance of the evidence is against a finding the Veteran's symptoms were of such severity as to be consistent with, or approximating, occupational and social impairment with deficiencies in most areas.  See, e.g., October 2011 VA examination (finding the Veteran's occupational and social impairment was consistent with reduced reliability and productivity); January 2013 VA examination (finding the Veteran's occupational and social impairment was consistent with occupational and social impairment with reduced reliability and productivity).  

For the period from May 13, 2015 through March 11, 2016, the Board finds that a 70 percent rating, and no higher, is warranted.  Specifically, since May 13, 2015, the Veteran has reported suicidal ideation.  See May 13, 2015 VA treatment record (wherein the Veteran denied suicidal ideation, but reported having brief fleeting thoughts of suicide since having learned of his change in health (i.e., diagnosis of prostate cancer)).  

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19-20 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been "hospitalized or treated on an inpatient basis" to establish suicidal ideation because that imposes a higher standard that the criteria in the Diagnostic Code for mental disorders.  Id. at 20-21.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id. at 21.  As applied, the suicidal ideation documented from May 13, 2015 through March 11, 2016 is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

For the period from May 13, 2015 through March 11, 2016, the Board finds that the preponderance of the evidence is against a finding in excess of 70 percent.  As provided above, in order to warrant a 100 percent rating, the Veteran's PTSD should be manifested by total occupational and social impairment.  Notably, during this period, the Veteran was gainfully employed, so the Veteran's PTSD was not reflective of total occupational impairment.  In addition, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there is clear evidence of suicidal ideation, the Veteran consistently reported that there was no plan or intent of hurting himself.  See, e.g., May 13, 2015 VA treatment record (noting fleeting suicidal ideation, but denial of intent or plan); see also July 2015 VA treatment record; December 2015 VA treatment record.  

For the period since March 12, 2016, the Board finds that the preponderance of the evidence supports a rating of 100 percent for the Veteran's PTSD.  The evidence shows that the Veteran was last employed on March 11, 2016, and he resigned from his employment, in part, due to the severity of his PTSD.  See, e.g., March 2016 VA Form 21-8940; June 2016 VA Form 21-4192.  The evidence also includes a March 2016 VA letter from M.S., NP and M.H., MD, opining the Veteran should remain out of work due to his current mental health condition, and it would be best to remain in treatment indefinitely.  In addition, March 2016 correspondence from M.W., identified as the former employer of the Veteran, stated that there were periods where the Veteran's PTSD caused sudden outbursts of anger in which it has escalated to the point where co-workers have felt threated by his unexpected outbursts.  A March 2016 letter from W.C., identified as the former supervisor of the Veteran for a period of time, stated that the Veteran would, on occasion, get frustrated, leading to anger and outbursts toward other employees, and at one time, a patient.  It was opined that the Veteran should not be put under stress, and would benefit from treatment for his mental health.  

The evidence also includes a September 28, 2016 VA PTSD examination.  It was opined that the Veteran's primary diagnosis of PTSD, and secondary recurrent major depression and drug/alcohol abuse disorder, caused total occupational and social impairment.  The examiner stated that, as evidenced by buddy letters from treatment providers and supervisors stating his symptoms were severely impacting his ability to work, his inability to hold employment for longer than a year, and most recently being discharged from the veteran's work program due to his PTSD symptoms, supported a finding of total occupational and social impairment.  

Inasmuch as the September 28, 2016 VA PTSD examiner found total occupational and social impairment due to the Veteran's PTSD, the opinion was provided by a medical professional competent to provide such an opinion, and was provided after review of the evidence of record, the Board finds the opinion to be persuasive.  As the examiner referenced supporting lay and medical statements as to the severity of the Veteran's PTSD, which resulted in him resigning from his employment, the Board finds that the preponderance of the evidence supports the award of an initial (100 percent) rating effective the date his symptoms reflected such an increase in severity, that is, March 12, 2016.  

SMC

The Board reiterates that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294. 

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, this decision granted a 70 percent disability rating for the Veteran's service-connected PTSD, effective from May 13, 2015.  In addition, the Veteran already has a 100 percent disability rating for his service-connected prostate cancer, effective from December 16, 2014.  Therefore, based on this decision, effective from May 13, 2015, the Veteran has a single service-connected disability rated as total (i.e., prostate cancer), and has additional service-connected disabilities (i.e., PTSD) that are independently rated at 60 percent.  As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114(s) were met as of May 13, 2015.  Therefore, it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective May 13, 2015.  


ORDER

Service connection for a back disorder is denied.  

The appeal seeking an initial compensable rating for erectile dysfunction is denied.  

The appeal seeking an initial rating in excess of 50 percent for PTSD prior to May 13, 2015, is denied.  

Subject to the laws and regulations governing payment of monetary benefits, a rating of 70 percent, and no more, from May 13, 2015 through March 11, 2016, for the Veteran's PTSD, is granted.  

Subject to the laws and regulations governing payment of monetary benefits, a rating of 100 percent since March 12, 2016 for the Veteran's PTSD, is granted.  

Subject to the laws and regulations governing payment of monetary benefits, effective May 13, 2015, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.  


REMAND

In this decision, the Board, in part, granted an initial increased rating of 70 percent for the Veteran's PTSD effective from May 13, 2015.  However, inasmuch as the Veteran has been awarded a 100 percent rating for his prostate cancer effective from December 16, 2014, the matter of entitlement to TDIU from such date is moot.  Nonetheless, the Veteran has indicated unemployment from May 2010 through March 2015, and the matter of entitlement to TDIU prior to December 16, 2014 remains a matter on appeal.  

For the period prior to December 16, 2014, the Veteran's only service-connected disability is PTSD, rated 50 percent disabling, effective from June 2, 2010.  Thus, the scope of the period for entitlement to TDIU under consideration is from June 2, 2010 through December 16, 2014.  During this period, the evidence shows the Veteran worked as a custodian for a cleaning company from June 2011 through April 2012, but the stress of the environment was too much.  See January 2013 VA PTSD examination.  

Under 38 C.F.R. § 4.16(b), where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service, for extraschedular consideration.  

Inasmuch as the RO did not refer this claim to the Director, Compensation Service, for extraschedular consideration, and the evidence indicates that such should be accomplished, the matter of entitlement to TDIU prior to December 16, 2014 must be remanded so that this may be performed.  See Bowling, 15 Vet. App. at 10.  

Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to TDIU prior to December 16, 2014 to the Director, Compensation Service, for extraschedular consideration.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


